Citation Nr: 0939554	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-28 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a thoracic spine 
disability.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or on account of being 
housebound.



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1977 to February 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in December 2003, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

In December 2007, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).

The claim of special monthly compensation based on the need 
for regular aid and attendance or on account of being 
housebound is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  A cervical spine disability was the result of injuries 
sustained in service.  

2.  A thoracic spine disability was the result of injuries 
sustained in service.  




CONCLUSIONS OF LAW

1.  A cervical spine disability was incurred in service.  38 
U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).

2.  A thoracic spine disability was incurred in service.  38 
U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  As the 
claims of service connection are granted, VCAA notice 
compliance need not be addressed further. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the Veteran's 
service medical records, Social Security Administration 
records, and VA and private medical records identified by the 
Veteran.  

In accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, 
the Board obtained a medical expert opinion from the Veterans 
Health Administration (VHA) in March 2009 and addendums to 
the opinion were obtained in May and in June 2009.   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts 

Service personnel records show that the Veteran was awarded 
the Parachute Badge. 

Service treatment records show the Veteran complained of neck 
pain with muscle spasm in February 1979.  In April 1979, the 
Veteran complained of a neck injury following a parachute 
jump.  In July 1980, the Veteran was in a motorcycle accident 
and complained of neck pain.  In June 1982, the Veteran was 
in a rollover accident and complained of head and back pain 
and the assessment was back strain.  The remainder of the 
service treatment records, including a Medical Evaluation 
Board in October 1984 and Addendum report in November 1984, 
do not contain a diagnosis, treatment or findings, pertaining 
to a cervical or thoracic spine disability.  

After service, in a letter in October 1987, Dr. D.A.F. stated 
that in February 1987 he saw the Veteran for low back, mid- 
back, and neck pain, which the Veteran related to his duties 
as a paratrooper during service.  Dr. D.A.F. reported a 
diagnosis of intervertebral disc syndrome of the cervical and 
thoracic segments of the spine and expressed the opinion that 
it was probable that the current disabilities may have been 
caused by the jarring of the spinal column in paratrooping 
activities.

Private medical records in February 1994 show that the 
Veteran fractured his skull and injured his neck in a 1989 
helmetless motorcycle accident.  He was hospitalized for 30 
days and on discharge from the hospital he had no neck 
problems.  

In December 1999, Dr. J.P.O., stated that the Veteran's 
history included parachuting while in military service and 
his medical history included herniated nucleus pulposus in 
the cervical spine and that the extensive musculoskeletal and 
spinal disabilities were unusual in a man of the Veteran's 
age and it is highly likely that the injures were related to 
the parachute jumping during service.



A June 2000 X-ray of the cervical spine revealed degenerative 
changes at C4-5 and C6-7.  There was no evidence of fracture 
or dislocation.  

In April 2002, the Veteran presented to the emergency 
department with complaints of mid-back pain.  He reported 
that he was walking along an embankment the previous night, 
when he lost his footing and fell down the embankment.  X-
rays of the back were questionable for a T-5 posterior 
process fracture versus an artifact.  

In August 2002, degenerative disc disease of the thoracic 
spine possibly related to trauma suffered in April 2002 was 
noted.  

In July 2002, a MRI by VA revealed degenerative disc disease 
of the thoracic spine.

In January 2003, history included neck pain since a 
motorcycle accident in 1980, and right thoracic pain since a 
fall in 2002.  

In June 2003, the Veteran stated that he injured his upper 
and middle back in April 2002, because his service-connected 
right knee dislocated and cause him to fall down an 
embankment.  

In view of the conflicting opinions, in December 2008, the 
Board requested an opinion from the VHA from an expert in 
orthopedics in order to decide the appeal 

The VHA expert was asked whether it was at least as likely as not 
that any current cervical or thoracic spine disability was due to 
the documented injuries during service. 

In an opinion in March 2009 and in an addendum reports in May 
and in June 2009, the VHA expert provided the following 
opinion:

The Veteran had numerous injuries over the years, during his 
time in service and continuing after discharge from service.  
It was clear that all of these injuries, including parachute 
jumps, contributed to his current problems.  

The VHA expert stated that the injuries were more likely to 
be accumulative in nature and no one injury was the sole 
cause.  Therefore, in reviewing all the evidence and 
considering accepted medical principles, the VHA expert 
determined that it was at least as likely as not that any 
cervical or thoracic spine disability was due to the 
documented injuries in service.  The VHA expert explained 
that there was at least a 51 percent probability that the 
Veteran's time as a paratrooper contributed to his current 
cervical and thoracic spine disabilities, and a 51 percent 
possibility that the injuries recorded in 1989 and 2002, also 
contributed to his current disabilities.  The VHA expert 
clarified that by 51 percent probability she meant "more 
likely than not" and the numbers were not meant to add up to 
100 percent.  

Principles of Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

The service personnel records show that the Veteran was 
awarded the Parachute Badge. 

The service treatment records documented complaints of neck 
pain with muscle spasm, a neck injury, head and back pain, 
and an assessment of back strain, following motor vehicle 
accidents and parachute jumps.  

There is competent evidence that the Veteran has current 
diagnoses of cervical and thoracic spine disabilities. 

After service, in October 1987, prior to documentation of 
post-service injuries to the neck and back, the Veteran was 
diagnosed was intervertebral disc syndrome of the cervical 
and thoracic spine.  The clinician expressed the opinion that 
it was probable that the current disabilities may have been 
caused by the jarring of the spinal column in paratrooping 
activities. 

Subsequent private medical reports in February 1994 show that 
the Veteran fractured his skull and injured his neck in a 
1989 helmetless motorcycle accident.  In April 2002, the 
Veteran presented to the emergency department with complaints 
of mid back pain after he fell down the embankment.  The 
post-service treatment records contained conflicting evidence 
as to whether the Veteran's current cervical and thoracic 
spine disabilities were due to injuries incurred in service, 
as opposed to the post-service injuries.  Accordingly, a VHA 
expert opinion was obtained.

Following a review of the Veteran's case file and considering 
accepted medical principles, the VHA expert expressed the 
opinion that there was at least a 51 percent probability that 
the Veteran's time as a paratrooper contributed to his 
current cervical and thoracic spine disabilities, which would 
equate to the term "more likely than not" (meaning likelihood 
greater than 50%).  

To the extent that the VHA expert also determined that there 
was also a 51 percent probability that the injuries recorded 
in 1989 and 2002, contributed to his current disabilities, at 
a minimum the opinion equates to the term "at least as likely 
as not" (meaning a likelihood of at least 50%), which would 
place the evidence in equipoise as to whether the current 
cervical and thoracic spine disabilities had onset in 
service.  Under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993). 



While there are conflicting treatment records, there is no 
other competent evidence 
in the form of a medical opinion with rationale that opposes 
the opinion of the VHA expert.  Therefore, on the basis of 
the VHA expert opinion, the Board finds that it is at least 
as likely as not that the current disabilities of cervical 
and thoracic segments of the spine were the results of 
injuries incurred in service.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a cervical spine disability is 
granted.

Service connection for a thoracic spine disability is 
granted.


REMAND

On the claim for special monthly compensation, the Veteran 
asserts that he needs the assistance of another person with 
activities of daily living.  

As this decision grants service connection for cervical and 
thoracic spine disabilities, there has been a material change 
in the service-connected disability picture since the VA 
examination in May 2003, and a current examination is needed 
to determine whether the Veteran is entitled to special 
monthly compensation. 

In June 2008, the Veteran failed to report for a VA 
examination.  The Veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
result in the denial of the claim.  38 C.F.R. § 3.655.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Afford the Veteran a VA examination 
to determine whether he requires the 
permanent, regular aid and attendance 
of another person and whether he is 
housebound, on the basis of his 
service-connected disabilities.  The 
claims folder must be made available to 
the examiner for review.

2.  After the requested development has 
been completed, adjudicate the claim.  
If the benefit sought remains denied, 
furnish the Veteran a supplemental 
statement of the case and return the 
case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


